Case: 16-51179      Document: 00514238997         Page: 1    Date Filed: 11/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-51179                                   FILED
                                  Summary Calendar                         November 15, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAWRENCE MADRID,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1380-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       A jury found Lawrence Madrid guilty of one count of conspiring to
encourage and induce the illegal entry of aliens for financial gain, one count of
bringing of aliens without authorization for financial gain and aiding and
abetting, and two counts of bribery of a public official. The district court
sentenced him within the advisory guidelines range to concurrent terms of 90
months in prison on each count, to be followed by concurrent three-year terms


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51179     Document: 00514238997     Page: 2   Date Filed: 11/15/2017


                                  No. 16-51179

of supervised release on each count. Madrid argues on appeal that counsel
rendered ineffective assistance at trial and sentencing. Madrid specifically
argues that counsel failed to object to the introduction of unidentified evidence
and to Madrid’s confession, that his examination of Government witnesses was
inadequate, and that he failed to file proper trial motions and objections to jury
charges and instructions.       In addition, Madrid asserts that counsel’s
sentencing memorandum and objections to the presentence report were
insufficient and did not cite relevant cases and that counsel should have argued
that his criminal history was overstated.
      This court generally does not review claims of ineffective assistance of
counsel on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014). We have “undertaken to resolve claims of inadequate representation on
direct appeal only in rare cases where the record allowed us to evaluate fairly
the merits of the claim.” United States v. Higdon, 832 F.2d 312, 314 (5th Cir.
1987). In most instances, we qualify a claim as a “rare case” warranting review
only when it was raised and developed in a post-trial motion to the district
court. United States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007). Madrid did
not raise these ineffective assistance claims in the district court at any time.
Because the record is not sufficiently developed to allow for a fair consideration
of these claims, we decline to consider them on direct appeal without prejudice
to Madrid’s right to raise them on collateral review. See Isgar, 739 F.3d at 841.
      Madrid’s appointed counsel on appeal, Patrick A. Lara, has moved for
leave to withdraw.     Madrid has moved for the appointment of substitute
counsel. The motion for the appointment of new counsel is DENIED. Lara’s
motion to withdraw is premature and will be HELD IN ABEYANCE. Lara
should, within 20 days of this decision, submit documentation to this court




                                        2
    Case: 16-51179    Document: 00514238997     Page: 3     Date Filed: 11/15/2017


                                 No. 16-51179

showing that he has fulfilled his obligations to Madrid as set forth in Section 6
of the Fifth Circuit Plan under the Criminal Justice Act.
      The judgment of the district court is AFFIRMED.




                                       3